--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 21, 2021 has been entered. 
Priority
This application is a 371 of PCT/EP2017/080539 filed on 11/27/2017. 
Claim Status
Claims 1 and 4-20 are pending. Claims 2, 3, and 21 were cancelled. Claims 16-20 remain withdrawn. Claim 1 was amended. Claims 1 and 4-15 are examined. 
Withdrawn New Rejections — 35 USC § 112(a)
Rejection of claim 21 is withdrawn because the claim was canceled.
Withdrawn Claim Rejections —35 USC § 103


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JP 2004-073297 A, Published March 11, 2004 – of record in IDS dated 10/01/2021).
The rejection is based on the English language machine translation of the Toshio reference. The English language machine translation of the document is attached. 
The claims require an absorbent article of pants shape as described by the claims.
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed an absorbent article as claimed because Toshino teaches a diaper (Figure 4) that meets all of the structural features of the claimed article as described below. It is apparent from Figure 4 that the diaper 
Fixing portion 18 meets the limitation that requires a tape adhesive zone, and fusion portion 19 meets the limitation that requires an outer cover attachment zone. It would have been reasonable to interpret that elements 18 and 19 are permanently attached to each other because 
Consolidated fusion portion 19 meets the limitation that requires a modified portion of the nonwoven fibrous material and the rest of the nonwoven fibrous material meets the limitation of a non-modified portion. This teaching is relevant to the second and third “wherein” clauses. 
Since the fixing portion 18 and fusion portion 19 are described as firmly bonded, it would have been reasonable to expect the bond strength between these two components to be greater than bond strength between fixing portion 18 and a non-modified portion of the nonwoven fibrous material. The fixing portion 18 is not attached nor bonded to the non-modified portion of the nonwoven fibrous material. This teaching is relevant to the fourth “wherein” clause. 
The fusion portion 19 corresponds to the outer cover attachment zone, and the fusion portion is described as a flat consolidated fusion portion. This teaching is relevant to the fifth “wherein” clause. 
    A consolidated fused part 19 is formed by fusing fibers constituting a nonwoven fabric to each other in a consolidated state, prior to bonding post-processing tape 11 thereto. This teaching is relevant to the sixth “wherein” clause. 
The fusion welding portion 19 is formed by heating and pressurizing. This teaching is relevant to the seventh “wherein” clause. 
	Regarding claims 4 and 5, Toshio teaches forming the fusion welding portion 19 by heating and pressurizing and describes it as flat, which reads on a compressed and heat-treated area.
	Regarding claim 7, is apparent from Figure 5 and paragraph 0024 that the outer cover 22 is a laminate of a liquid impermeable sheet 22b and a nonwoven fabric 22a. 

	Regrading claim 9, Toshio does not teach a cumulated bond surface area of the outer cover attachment zone. Based on Figure 3b it would have been apparent to the skilled artisan that fusion zone 19 has a cumulated bond surface area of at least 30% of the total surface area of the fusion zone 19. 
	Regarding claim 10, based on Figure 3b is would have been apparent to the skilled artisan that the outer cover attachment zone extends beyond the outer circumferential edge of the disposal tape when arranged in folded pre-disposal configuration.
	Regarding claim 11, based on Figure 3a and 3b it is apparent that the tape fixing portion of the nonwoven fabric has a continuous pattern covering entirely the outer cover attachment zone. The fusion zone 19 appears equally flat throughout its thickness, thus it would have been reasonable for a person skilled in the art to interpret this to mean that the modified portion is modified in a continuous pattern. 

	Regarding claim 14, Toshio teaches using an adhesive 15 to fix the post processing tape 11 to the tape fixing portion 18 (paragraph 0022). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claims 1, 4, 5, 7-12, and 14 above, and further in view of Idrizovic (US 2013/0059111 A1, Published March 7, 2013 – of record in PTO-892 dated 06/10/2021).
The claim requires the outer cover attachment zone to be plasma treated or corona treated.
The teachings of Toshio are relied upon as summarized above, and the reference does not teach the limitations of claim 6. 
The teachings of Idrizovic are related to touch fastener product configuration and manufacturing (Abstract). Touch fastener products of the sort described above may be produced in a continuous process and spooled for shipment to another facility in which they are separated into discrete lengths, such as in the formation of diaper fastening tabs (paragraph 0079). One method of enhancing the bond between the adhesive layer and the fastening face surface of the base strip is to treat the base strip surface prior to applying the adhesive, such as by plasma treating to raise the surface energy of the base strip where the adhesive is to be applied (paragraph 0081). Adhesive includes permanent adhesive (paragraph 0083).
The teachings of Toshio and Idrizovic are related to diapers comprising permanently secured diaper tabs, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claims 1, 4, 5, 7-12, and 14 above, and further in view of Takino (US 2015/0080829 A1 Published March 19, 2015 – of record in IDS dated 04/15/2020).
The claim requires the disposal tape to comprise thermoplastic film.
The teachings of Toshio are relied upon as summarized above, and the reference does not teach the material from which the post processing tape 11 is formed.
The teachings of Takino are related to disposable diapers. It is apparent from Figure 4 that diaper comprises an outer cover composed of sheets 21 and 22, and a tape tap 70 comprised of folded sections 71, 72, and 73, where the tape tab 70 is attached to the rear waist sheet 22 (paragraph 0030). 
The teachings of Toshio and Takino are related to disposable diapers comprising a tape attached to the rear of the diaper, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claims 1, 4, 5, 7-12, and 14 above, and further in view of Torimae (US 5,849,001 Date of Patent December 15, 1998 – of record in PTO-892 dated 06/10/2021).
The claim requires the disposable tape to have a width in the range from 5 to 30 mm.
The teachings of Toshio are relied upon as summarized above. Toshio does not teach the dimensions of the tape.

The teachings of Toshio and Tormae are related to diapers comprising a securing tape and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the post-processing tape 11 in Toshio’s diaper having a width of 25 mm, with a reasonable expectation of success because it was known from Tormae that a width of 25 mm is popularly used on tapes attached to a diaper. Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.upsto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617